Citation Nr: 1105414	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  05-11 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

1.  Entitlement to an initial evaluation greater than 20 percent 
for the service-connected diabetes mellitus type II, to include a 
separate rating for peripheral neuropathy of the left lower 
extremity.

2.  Entitlement to service connection for facial numbness claimed 
as secondary to diabetes mellitus type II.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to May 1974.

The case initially came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the RO.  

In September 2009, the Board remanded the case to the RO for 
additional development of the record.   

The Veteran testified at a hearing before a Decision Review 
Officer (DRO) at the RO in March 2005.

The issue of service connection for facial numbness as secondary 
to the service-connected diabetes mellitus is addressed in the 
REMAND portion of this document and is being remanded to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the Veteran if further action is required on his part 
in this regard.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue herein decided has been accomplished.  

2.  The service-connected diabetes mellitus is shown to be 
manifested by the need for a restricted diet, but restriction of 
activities such as avoidance of strenuous occupational or 
recreational activities is not demonstrated.  

3.  The Veteran is shown to have mild peripheral neuropathy of 
the left lower extremity as a manifestation of the service-
connected diabetes mellitus.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 20 
percent for the service-connected diabetes mellitus have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.14, 4.119 including 
Diagnostic Code 7913 (2010).  

2.  The criteria for the assignment of a separate evaluation of 
10 percent for the service-connected diabetes mellitus on the 
basis of peripheral neuropathy of the left lower extremity have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 
3.159, 4.1, 4.7, 4.124a including Diagnostic Code 8521.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the implementation of 
VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2010).

This appeal arises from disagreement with initial evaluations 
following the grant of service connection.  The courts have held 
that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and any 
defect in the notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).

The United States Court of Appeals for Veterans Claims (Court) 
has elaborated that filing a notice of disagreement begins the 
appellate process, and any remaining concerns regarding evidence 
necessary to establish a more favorable decision with respect to 
downstream elements (such as an effective date) are appropriately 
addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 
7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  

Where a claim has been substantiated after the enactment of VCAA, 
the appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
elements.  Id.  There has been no allegation of prejudice with 
regard to the notice in this case, hence further VCAA notice is 
not required with regard to the initial rating appeals.

The Veteran received VCAA notice in March 2003 and June 2004.  
The Veteran was provided a letter in March 2006, notifying him 
that an effective date for the award of benefits is assigned in 
cases where service connection is warranted.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473, 484 (2006).

The VCAA requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  

This "duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the records 
are in Federal custody, and that VA will provide a medical 
examination or obtain an opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records and private and VA treatment 
records.  Additionally, the Veteran has been provided necessary 
VA examinations.

The Board also finds that the RO has substantially complied with 
the remand requests in this case.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States 
Court of Appeals for Veterans Claims (Court) recently held that 
38 C.F.R. 3.103(c)(2) (2010) requires that the RO Decision Review 
Officer who chairs a hearing fulfill two duties to comply with 
the above the regulation.  These duties consist of (1) the duty 
to fully explain the issues and (2) the duty to suggest the 
submission of evidence that may have been overlooked.  

The hearing held in March 2005 pertained to the issue of 
severance of service connection for diabetes mellitus.  This 
issue has already been adjudicated by the Board and found to be 
void.  Therefore, any further analysis of the March 2005 hearing 
under Bryant is not necessary as the hearing did not fully 
address the severity of the now service-connected diabetes 
mellitus. 

For these reasons, the Board finds that VA has complied with the 
VCAA's notification and assistance requirements.  The appeal is 
thus ready to be considered on the merits.


II.  Entitlement to an initial evaluation greater than 20 percent 
for diabetes mellitus.

A. Legal Criteria

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation stems 
from an 
initial grant of service connection for the disability at issue, 
as here, multiple ("staged") ratings may be assigned for 
different periods of time during the pendency of the appeal.  See 
generally Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7.

Any reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  See 38 C.F.R. §§ 3.102, 4.3 
(2010).  

Where a Veteran has been diagnosed as having a specific condition 
and the diagnosed condition is not listed in the Ratings 
Schedule, the diagnosed condition will be evaluated by analogy to 
closely- related diseases or injuries in which not only the 
functions affected, but the anatomical localizations and 
symptomatology, are closely analogous.  38 C.F.R. § 4.20.  


B. Analysis

The Veteran claims a higher evaluation for his service-connected 
diabetes mellitus.

Under the applicable code, a 20 percent evaluation is assigned 
where the diabetes requires insulin and a restricted diet; or 
oral hypoglycemic agents and restricted diet.  

A 40 percent rating is warranted for diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities.  

A 60 percent rating is warranted for diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring one 
or two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  38 C.F.R. § 4.119, 
Diagnostic Code 7913.  

In addition, the regulations stipulate that compensable 
complications of diabetes mellitus are to be evaluated separately 
unless they are part of the criteria used to support a 100 
percent disability evaluation, with noncompensable complications 
to be considered as part of the diabetic process under Diagnostic 
Code 7913.  
See 38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).  

In this case, the assigned 20 percent evaluation for diabetes 
mellitus was predicated on private treatment records dated in 
April, May and August of 2002.  The physician diagnosed the 
Veteran with non-insulin-dependent diabetes and prescribed the 
Veteran an oral hypoglycemic agent.  

Since that time, the RO has found that the Veteran's peripheral 
neuropathy of his left lower extremity was related to his 
service-connected diabetes; however, the RO did not assign a 
separate compensable evaluation for this disability.  In 
addition, there is medical evidence showing that the Veteran's 
numbness of his face is due to his diabetes mellitus.

The private treatment records note a diagnosis of non-insulin 
dependent diabetes.  A July 2009 VA outpatient treatment record 
notes an increase in his diabetic medication.  The physician 
stated that, if the increase did not control his blood sugar, the 
next option would be insulin.  In October 2009, the Veteran 
clarified that he was not on insulin for diabetes mellitus.

In January 2010, the Veteran was afforded a VA examination, 
specifically for the purpose of determining the nature and 
severity of his service-connected diabetes mellitus.  The Veteran 
took glyburide for his diabetes mellitus.  He did not have a 
history of hypoglycemia or ketoacidosis.  He followed a 
restricted diet and visited his diabetic care provider every 
three months.  

The Veteran did not have a history of coronary artery disease, 
congestive heart failure, retinopathy, stroke, nephropathy or 
peripheral vascular disease.  He reported having symptoms of 
peripheral neuropathy in the left toe for one and half years.  He 
also had a history of hyperlipidemia.  

The examiner diagnosed the Veteran with diabetes mellitus type 2, 
without coronary artery disease, retinopathy, stroke, 
nephropathy, peripheral vascular disease or erectile dysfunction.  
The examiner also diagnosed the Veteran with peripheral 
neuropathy.  

While the evidence demonstrates that the service-connected 
diabetes mellitus requires a restricted diet, it does not show 
that he requires insulin or any regulation of his activities. 

Regulation of activities means "avoidance of strenuous 
occupational and recreational activities."  In Camacho v. 
Nicholson, 21 Vet. App. 360, 365 (2007), it was held that the 
evidence must show that there must be medical evidence that it is 
necessary for a claimant to avoid strenuous occupational and 
recreational activities.  

There is no evidence in the VA clinical records, private 
treatment records or examination report, that any physician 
recommended avoidance of strenuous occupational and recreational 
activities.  

To the contrary, the VA outpatient records dated in October 2007 
noted that the Veteran was counseled on the importance of 
exercise.  The Board acknowledges the Veteran's September 2004 
statement that he learned in his Diabetes Educational Class that 
exercise was necessary for control of his diabetes mellitus.  

As noted, regulation of activities means "avoidance of strenuous 
occupational and recreational activities" and not mandates to 
exercise.  There is no evidence showing that his diabetes 
mellitus has required regulation of activity.

Furthermore, the Veteran works as an aircraft mechanic and 
reports that the service-connected diabetes mellitus does not 
affected his occupation or activities of daily living.

Although it is generally not necessary to meet all of the rating 
criteria for a higher rating, see 38 C.F.R. § 4.21, the 
regulation of activities is one of the primary characteristic 
distinguishing the higher rating in this case and, absent a 
finding that regulation of activities is required, a higher 
rating is not warranted.  

Furthermore, the Board notes that the service-connected diabetes 
mellitus does not require insulin or restricted activity or show 
a history of episodes of ketoacidosis or hypoglycemic reactions.  
The evidence also shows visits to his diabetic care provider 
every three months.  

The Veteran has stated that a higher evaluation is warranted but 
has not stated that he has met any of the criteria of a higher 
evaluation.  

Absent such symptomatology, the criteria for an evaluation higher 
than the currently assigned 20 percent under Diagnostic Code 7913 
for the service-connected diabetes mellitus have not been met.  


III.  Entitlement to a separate compensable evaluation for 
peripheral neuropathy of the left lower extremity

A.  Legal criteria

Under 38 C.F.R. § 4.124a, Diagnostic Code 8521, a 10 percent 
evaluation contemplates mild incomplete paralysis of the external 
popliteal (common peroneal) nerve.  A 20 percent evaluation is 
warranted for moderate incomplete paralysis.  

A 30 percent evaluation is assigned for severe incomplete 
paralysis.  A 40 percent evaluation is warranted for complete 
paralysis, with foot drop and slight droop of first phalanges of 
all toes, an inability to dorsiflex the foot, extension (dorsal 
flexion) of proximal phalanges of toes lost; abduction of foot 
lost, adduction weakened; or anesthesia covering the entire 
dorsum of foot and toes.


B.  Analysis

The private treatment records note complaints of leg pain.  A 
June 2009 private treatment record notes multiple etiologies for 
his leg pain.  A March 2009 private treatment record notes 
possible lumbar radiculopathy.

As noted, the January 2010 VA examiner found mild sensory 
peripheral neuropathy of the left lower extremity without motor 
involvement.  He stated that this complication was at least as 
likely as not secondary to the service-connected diabetes 
mellitus.  

A motor examination of the lower extremities was normal, 
bilaterally.  The sensory examination showed mild peripheral 
neuropathy of the left lower extremity.

The Board finds that the symptomatology resulting from the 
diabetic neuropathy of the left lower extremity is mild in 
severity.  

Thus, in resolving all reasonable doubt in the Veteran's favor, a 
separate 10 percent rating for this complication of the service-
connected diabetes mellitus is warranted.  See 38 C.F.R. § 4.119, 
Diagnostic Code 7913, Note (1).  

The Veteran's peripheral neuropathy of the left lower extremity 
will be evaluated by analogy to closely-related diseases or 
injuries in which not only the functions affected, but the 
anatomical localizations and symptomatology, are closely 
analogous.  38 C.F.R. § 4.20.  

At the same time, the Veteran's lower extremity neuropathy cannot 
be properly described as being moderate in degree.  The evidence 
shows that the Veteran has experienced numbness in his left toes 
for one and half years.  The January 2010 examiner described the 
Veteran's peripheral neuropathy as mild in degree.  

Furthermore, the January 2010 VA examiner found that his 
condition did not affect his occupation or activities of daily 
living.  As such, there exists no basis for the assignment of 
initial evaluations in excess of 10 percent.

In summary, the criteria for the assignment of a 10 percent 
evaluation, but not more, for the left lower extremity peripheral 
neuropathy is warranted in this case.   



IV.  Extraschedular Consideration

The Board's findings are based on the schedular criteria.  The 
Board has also considered whether extraschedular evaluation is 
appropriate in this case.

The rating schedule represents as far as is practicable the 
average impairment of earning capacity.  Ratings will generally 
be based on average impairment.  38 C.F.R. § 3.321(a), (b) 
(2010).

However, to afford justice in exceptional situations, an 
extraschedular rating can be provided. 38 C.F.R. § 3.321(b).  The 
Board may determine, in the first instance, that a veteran has 
not presented evidence warranting referral for extraschedular 
consideration, provided that it articulates the reasons or bases 
for that determination.  See Bagwell v. Brown, 9 Vet. App. 337, 
339 (1996). This determination follows a three-step inquiry.  See 
Thun v. Peake, 22 Vet.App. 111, 115 (2008).

The threshold factor is a finding that the evidence before VA 
presents such an unusual or exceptional disability picture that 
obviates the application of the establish schedular criteria.

Therefore, initially, the level of severity and symptomatology of 
the veteran's service-connected disability must be compared with 
the established criteria found in the rating schedule for that 
disability.  Id.

If the rating criteria reasonably describe the veteran's 
disability level and symptomatology, the veteran's disability 
picture is contemplated by the rating schedule.  Therefore, the 
assigned schedular evaluation is adequate and no referral is 
required.  Id.

If the schedular evaluation does not contemplate the veteran's 
level of disability and symptomatology, and is found inadequate, 
the second step of the inquiry requires the Board to determine 
whether the veteran's exceptional disability picture exhibits 
other related factors such as marked interference with employment 
or frequent periods of hospitalization.  Id. at 115-16.

If analysis of the first two steps shows that the rating schedule 
is inadequate to evaluate a veteran's disability picture and that 
picture shows the related factors discussed hereinabove, the 
final step requires that the case be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for a determination of whether the veteran's 
disability picture requires the assignment of an extraschedular 
rating.  Id.

Here, the Board has considered, under the Thun three-step 
analysis, whether referral for extraschedular consideration is 
appropriate.  However, the applicable rating criteria are found 
to be reasonably address the Veteran's disability level and 
symptomatology.

Therefore, the Board is not required to remand the Veteran's 
increased rating claims for consideration of extraschedular 
ratings under 38 C.F.R. § 3.321(b)(1).  See Bagwell, 9 Vet. App. 
at 338-9; Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

Further, the Board acknowledges the Court's recent holding that a 
request for a total compensation rating based on individual 
unemployability (TDIU) is not a separate claim for benefits, but 
is part of a claim for increased compensation.  Rice v. Shinseki, 
22 Vet. App. 447 (2009).

However, the Veteran has not asserted, and indeed medical 
evidence of record does not support a finding of unemployability 
caused by his service-connected diabetes mellitus.  

Consequently, the Board finds that consideration of a TDIU claim 
is not appropriate at this time.




ORDER

An increased rating greater than 20 percent for the service-
connected diabetes mellitus is denied.  

A separate 10 percent evaluation for the service-connected 
diabetes mellitus on the basis of peripheral neuropathy of the 
left lower extremity is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA must 
provide an examination when there is (A) competent evidence of a 
current disability that (B) may be associated with service, but 
(C) there is insufficient medical evidence to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d).  Recently, the Federal 
Circuit has addressed the appropriate standard to be applied in 
determining whether an examination is warranted under this 
statute.  

In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and 
Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the 
Federal Circuit held that while there must be "medically 
competent" evidence of a current disability, "medically 
competent" evidence is not required to indicate that the current 
disability may be associated with service.  Colantonio, 606 F.3d 
at 1382; Waters, 601 F.3d at 1277.  

On the other hand, a conclusory generalized lay statement 
suggesting a nexus between a current disability and service would 
not suffice to meet the standard of subsection (B), as this 
would, contrary to the intent of Congress, result in medical 
examinations being "routinely and virtually automatically" 
provided to all veterans claiming service connection.  Waters, 
601 F.3d at 1278-1279.

A September 2006 private treatment record notes a diagnosis of V2 
trigeminal neuralgia.  The physician opined that it might be due 
to the service-connected diabetes mellitus especially given the 
fact that there was no pain and only the numbness which would be 
unusual for a compressive neuropathy.  

The Board acknowledges that this complication was not mentioned 
in the most recent January 2010 VA examination.   However, given 
the possible relationship between his V2 trigeminal neuralgia and 
the service-connected diabetes mellitus, the Veteran should be 
afforded another VA examination to determine the likely etiology 
of the claimed numbness of the face.

Accordingly, this remaining matter is REMANDED to the RO for the 
following action:
1.  The Veteran should be afforded a VA 
examination to determine the nature and 
likely etiology of the claimed numbness of 
the face.  The claims folder must be made 
available to, and reviewed by, the 
examining physician prior to the 
examination so that pertinent aspects of 
the Veteran's medical history may be 
reviewed.  The examiner should specifically 
state whether he/she had the claims folder.  

Any necessary tests or studies, as 
determined by the examiner, must be 
conducted.  

Based on a review of the claims file 
including any newly received evidence, the 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not (e.g., a 50 percent or greater 
probability) that the Veteran has a 
disability manifested  by numbness of the 
face that was caused or aggravated by his 
service-connected diabetes mellitus.  

A complete rationale should be given for 
all opinions and conclusions expressed in a 
typewritten report.

2.  Following completion of all indicated 
development, the RO should readjudicate the 
Veteran's claim in light of all evidence of 
record.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished with a 
fully responsive Supplemental Statement of 
the Case and afforded a reasonable 
opportunity for response.   

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


